DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The originally filed specification fails to provide support for how one is expected to prepare a fluid used to condition carbon brakes, or how carbon brakes are conditioned.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the step of preparing particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 line 5, it is unclear if the recitation “a powder dispenser” is intended to reference the earlier recitation of a powder dispenser (see line 4), or another powder dispenser.
Claim 21 recites the limitation "the brake manufacturer desired temperature profiles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, the metes and bounds of the brake manufacturer desired temperature profiles is undefined. 
Claim 22 recites the limitation "said brake disc surfaces" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 recites the limitation "said dispensing material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the airport environment" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 7-12154 A to Tsuji et al.
Re-claim 1, Tsuji et al. disclose a system for monitoring and controlling braking, the system comprising: a brake actuation controller monitors for a brake command and to actuate one or more of the plurality of wheel brakes in response to the brake command (see page 7 paragraph 13 of the translation, in which it is stated that a brake command is issued to operate the brake); a powder dispenser is mounted with respect to each of the plurality of wheel brakes and receives particles of carbon between the plurality of brake discs (annular plate 63 is provided with passages 63A that collect and then dispense carbon powder to a periphery, see page 9 
Re-claim 6, the powder dispenser is mounted on a carrier assembly for each wheel brake, as the dispenser housing is mounted to the carrier.
Re-claim 7, the powder dispenser is mounted on an axle adjacent to each wheel brake, as the housing surrounding the wheel brake is mounted to the axle.
Re-claim 12, Tsuji et al. disclose a method of monitoring and controlling braking, the method comprising the steps of: monitoring for a brake command and actuating one or more of the plurality of wheel brakes in response to the brake command (see paragraph 13); and dispensing carbon powder of a predetermined size between the plurality of brake discs.  The phrase dispensing is interpreted to include the application or the removal of carbon powder.
Claim(s) 18 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,664,467 to Lucien et al.
Re-claim 18, Lucien et al. disclose a method of monitoring and controlling braking of an aircraft to reduce brake wear, the aircraft including a plurality of wheel brakes each having a plurality of brake discs which engage to brake the aircraft in response to a brake command, the method comprising the steps of: monitoring for an aircraft braking condition (i.e. brake command, see column 2 lines 70-72 and actuating one or more of the plurality of wheel brakes in response to the aircraft braking condition; and receiving particles or powder between the plurality of brake discs in response to the aircraft braking condition.  The system carries away dust from the wheel brakes, see column 1 lines 70-76.
.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0092787 A1 to Polubinski.
Re-claim 21, Polubinski discloses in paragraph 18, a method of preparing a fluid (mixture of sodium acetate and water) to condition carbon brakes according to a manufacturer’s directions, including when a temperature profile is low, see paragraph 19.  Polubinski further discloses the use corrosion inhibitors carried out when excessive temperatures have occurred, see claims.  
Re-claim 22, the corrosion inhibitors are interpreted as agents to clean and protect the brake surfaces. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-7, 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucien et al. in view of Stimson et al.
Re-claim 1, Lucien et al. teach a system for monitoring and controlling braking for an aircraft to reduce brake wear, the aircraft including a plurality of wheel brakes 14 each having a plurality of brake discs 15/16 which engage to decelerate the aircraft in response to a brake command, the system comprising: a brake actuation controller configured to monitor for a brake command and to actuate one or more of the plurality of wheel brakes in response to the brake command (the brake actuator is operated by pilot intent, typically by electrical means or fluid means); and a powder dispenser 31 is mounted with respect to each of the plurality of wheel brakes and configured to receive particles of dust between the plurality of brake discs, see column 1 lines 70-75.  However, Lucien et al. is silent regarding the brake discs made of carbon thus releasing carbon dust.
Stimson et al. teach the use of carbon disc brakes in aircraft, as the carbon disc brakes have a higher temperature operation.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the brake discs of Lucien et al. as carbon disc brakes as taught by Stimson et al., thus allowing for higher temperature operation.

Stimson et al. teach an aircraft brake system in which a controller 50 monitors various aircraft brake conditions, and then disables wheel brakes in response to those brake conditions, see column 2 lines 13-30 and column 3 lines 1-21.  This prevents the overuse and overheating of all the brake wheels.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the brake actuation controller of  Lucien et al. with  a wheel brake disabling routine that responds to one or more aircraft braking conditions as taught by Stimson et al., as this would prevent overuse and overheating of the wheel brake assemblies.  
Re-claim 3, Stimson et al. teach that the one or more aircraft braking conditions includes aircraft weight, brake temperature, taxiing and other parameters as desired.
Re-claim 4, Stimson et al. teach the use of algorithms, which access information from a database storing characteristics, such as excessive temperature, see column 2 lines 13-30.
Re-claim 5, Stimson et al. teach an optimal brake temperature operating range, such as that below a predetermined level, and uniform across the aircraft.  
Re-claim 6, the powder dispenser 31 is mounted on a carrier assembly 21 for each wheel brake.
Re-claim 7, the powder dispenser 31 is mounted on an axle 12 adjacent to each wheel brake.
Re-claim 10, upon receiving the brake apply request, the powder dispenser is employed, see column 2 lines 70-73.

Re-claim 12, Lucien et al. teach a method of monitoring and controlling braking of an aircraft to reduce brake wear, the aircraft including a plurality of wheel brakes 14 each having a plurality of brake discs 15/16 which engage to brake the aircraft in response to a brake command, the method comprising the steps of: monitoring for a brake command and actuating one or more of the plurality of wheel brakes in response to the brake command; and dispensing powder of a predetermined size between the plurality of brake discs (dust is collected or dispensed).  However, Lucien et al. is silent regarding the brake discs made of carbon.
Stimson et al. teach the use of carbon disc brakes in aircraft, as the carbon disc brakes have a higher temperature operation.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the brake discs of Lucien et al. as carbon disc brakes as taught by Stimson et al., thus allowing for higher temperature operation.
Re-claim 17, Lucien et al. teach monitoring for an aircraft braking condition (i.e. brake application or command) and actuating one or more of the plurality of wheel brakes 14 in response to the aircraft braking condition; the step of receiving particles occurs in response to the aircraft braking condition.  The vacuum pump and receiving of particles commences upon brake application.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. in view of US 6,478,252 to Stimson et al.
Re-claim 2, Tsuji et al. fail to teach the brake actuation controller configured to monitor for one or more aircraft braking conditions, and configured to disable one or more of the wheel brakes in response to the one or more aircraft braking conditions.

Re-claim 3, Stimson et al. teach that the one or more aircraft braking conditions includes aircraft weight, brake temperature, taxiing and other parameters as desired.
Re-claim 4, Stimson et al. teach the use of algorithms, which access information from a database storing characteristics, such as excessive temperature, see column 2 lines 13-30.
Re-claim 5, Stimson et al. teach an optimal brake temperature operating range, such as that below a predetermined level, and uniform across the aircraft.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. in view of US 6,357,563 to Hayford et al.
Tsuji et al. fail to teach the source of the air used with the powder dispenser, and specifically the brake actuation controller activating the source.
Hayford et al. teach a compressed air source used in brake cooling system, the compressed air is passed to a brake disc upon receiving a signal from a controller 40 and in response to a brake command, see column 2 lines 52-63.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Tsuji et al. with a source of compressed air as well as a means for controlling the .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. in view of Stimson et al. as applied to claim 2 above, and further in view of Hayford et al.
Tsuji et al. fail to teach the source of the air used with the powder dispenser, and specifically the brake actuation controller activating the source in response to one or more aircraft braking conditions.
Hayford et al. teach a compressed air source used in brake cooling system, the compressed air is passed to a brake disc upon receiving a signal from a controller 40 and in response to a high temperature condition, see column 2 lines 57-59.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Tsuji et al. with a source of compressed air as well as a means for controlling the application of air to the brake stack as taught by Hayford et al., as this would have provided the necessary air for both cooling and carbon powder removal envisioned by Tsuji et al.
Claims 17, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al.
Re-claim 17, Tsuji et al. further teach monitoring a braking condition (such as a brake request) and actuating one or more plurality of wheel brakes in response to the braking condition; upon receiving the braking condition and actuation of the wheel brake, particles of carbon dust or powder are received by the dispenser.  However, Tsuji et al. fail to teach the method used in conjunction with an aircraft brake.  Tsuji et al. do teach the use of carbon brakes in an aircraft, and as such the production of carbon powder would occur.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Re-claim 18, Tsuji et al. teach a method of monitoring and controlling braking to reduce brake wear, a plurality of wheel brakes having a plurality of brake discs are engaged in response to a brake command, the method comprising the steps of: monitoring for a braking condition (i.e. brake request) and actuating the one or more of the plurality of wheel brakes in response to the braking condition; receiving particles of powder between the plurality of brake discs in response to the braking condition.  Tsuji et al. fail to specifically teach the method used with an aircraft brake, even though Tsuji et al. does mention the similarities between train and aircraft brakes, see paragraph 3, and their use of carbon discs.  Since the systems have similar issues of carbon dust buildup, it stands to reason that one of ordinary skill in the art would have recognized that the method is capable of use with aircraft brakes.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the teachings of Tsuji et al. are capable of being extended to aircraft brakes, as these systems are in need of a method for receiving powder produced during a brake event.
Re-claim 24, Tsuji et al. teach a step of blowing cooling air on the brake stack.
Allowable Subject Matter
Claims 8, 9, 14-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lesher teaches a particle spray device for a brake disc.  Nedelk, DeVlieg and Wells each teach an aircraft brake disabling routine.  Pahle et al., Maricq et al., Poteet et al., Poteet, Naitou et al., Henne and Vadam each teach a brake dust collection device.  Wagner et al. teach a device dispensing particles on to a brake disc.  Ace-Kirker teaches a brake disc cleaning system.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
June 10, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657